Citation Nr: 1228067	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for a personality disorder.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied the Veteran's request to reopen a claim for service connection for a depressive disorder.

The Veteran filed his original claim for service connection for depression in June 1990.  In an October 1990 rating decision, the RO denied entitlement to service connection for depression.  The Veteran was notified of that decision in that same month and did not appeal, and that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Subsequent to that decision, the Veteran submitted additional evidence, which the RO considered a claim to reopen based on new and material evidence.  In an April 1998 rating decision, the RO determined that new and material evidence had not been presented to reopen the Veteran's claim and denied the request to reopen.  The Veteran was notified of that decision in that same month and did not appeal, and that decision became final as well.

In August 2006, the Veteran again claimed entitlement to service connection for depression.  In the December 2006 rating decision currently on appeal before the Board, the RO determined that new and material evidence had not been presented to reopen the Veteran's claim of entitlement to service connection for a depressive disorder.  The Veteran perfected an appeal of that decision.

In September 2011, the Board granted reopening of the claim of entitlement to service connection for a depressive order and recharacterized the claim more broadly to encompass any depressive disorder, based on the various depressive disorder diagnoses of record characterizing varying degrees of the same set of symptoms.  The case was remanded for additional development, to include obtaining additional VA treatment records and affording the Veteran a VA examination.  All necessary development was completed, and the case is properly before the Board at this time.

The Board has expanded the issues to include entitlement to service connection for a personality disorder, as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This issue was adjudicated by the RO in the most recent July 2012 supplemental statement of the case following the diagnosis in the October 2011 VA examination.

The Board notes that the claims file reflects that the Veteran was previously represented by the American Legion.  In a May 2011 letter, the American Legion revoked their power of attorney.  The Veteran has not designated another representative.  As such, the Board recognizes that the Veteran is proceeding pro se in this appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that some documents are non-duplicative of those in the paper claims file and are relevant to the issue decided in this matter.  Specifically, the Virtual VA file contains evidence of the Veteran's ongoing VA mental health treatment from October 2011 through July 2012.  These documents were considered by the RO when the Veteran's claim was last adjudicated in July 2012.  As such, the Board notes that it considered these records as well as the paper claims file in deciding this case.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed depressive disorder.

2.  The Veteran's depressive disorder is not related to his active service.

3.  The Veteran has a currently diagnosed personality disorder, and there is no resultant disability due to aggravation of the personality disorder by superimposed disease or injury.





CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Service connection for a personality disorder must be denied by operation of law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In letters dated April 2001 and September 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  The Veteran was also provided with the required notice under Dingess/Hartman outlined above.  Thereafter, the claim was adjudicated in December 2006, and a statement of the case was issued in September 2008, along with multiple supplemental statements of the case, the most recent dated in July 2012.  The Board finds that VA has complied with the VCAA notification requirement.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified private and VA treatment records have been associated with the claims file.  In the Veteran's October 2008 appeal to the Board (VA Form 9), the Veteran contends that there is missing information from his service treatment records, mainly documentation of his "session with the psychiatrist at Cherry Point and NAS Millington."  A review of the claims file indicates that the service treatment records include a November 1969 note from the clinical psychologist at NAS Memphis, Millington, Tennessee, which states that there was no written consultation report or summary of the Veteran of record.  He stated that he had weekly "interviews" with the Veteran beginning in September 1968 for support and ventilation for a period of two months, noted the Veteran's previously reported in-service psychological symptoms beginning in 1968, for which the Veteran declined limited outpatient therapy with another provider, and found that the Veteran presented similar symptoms to those previously reported when he first met with him in September 1968.  This evidence of record supports the Veteran's service connection claim.  Further, the November 1969 note indicates that the Veteran had interest in requesting further "interviews" at Cherry Point, but the service treatment records through his medical discharge in August 1970 are silent on any interviews.  As such, the Board concludes that all available service treatment records have been associated with the claims file, including those specifically identified by the Veteran.

The Veteran was scheduled for a VA examination in December 2009 but failed to appear, possibly because of a health issue in that same month, as noted in the claims file.  Thereafter, pursuant to the September 2011 remand, the Veteran was afforded an examination in October 2011 on the issue decided herein, obtaining a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the examination was adequate, in that the exam was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran's written statements are of record.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection for VA compensation purposes may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease diagnosed after service when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of a service connection claim, if chronicity in service is not established, is a showing of continuity of symptoms after discharge.   See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Service Connection - Depressive Disorder

The Veteran contends that he is entitled to service connection for depression, as it was either incurred in or aggravated by service.

The Veteran's service treatment records show that he was psychiatrically normal at entry.  He did not indicate any pre-service depression issues on the report of medical history.  A May 1968 treatment record reflects complaints of allegedly passing out and always being tired.  A glucose tolerance test showed mild hypoglycemia, but no abrupt changes that would cause fatigue.  The impression was "situational maladjustment."  A June 1968 treatment record reflects continued complaints of somnolence (drowsiness); a nurse practitioner noted that the Veteran apparently had "really deep rooted emotional problems."  A November 1969 note from a clinical psychologist reports that the Veteran was first seen in June 1968 with the chief complaint of falling asleep in class.  He was found to be a "hostile, immature, passive-aggressive" individual and was offered limited outpatient therapy, which he declined.  He returned in September 1968, where he presented "a primarily passive-aggressive picture with some mild depression."  He was seen in weekly interviews for support and ventilation until he graduated from school two months later.  At all times, he was considered fit for duty.  An August 1970 Medical Board Report shows that the Veteran was later found unfit for duty due to bilateral pes planus; he was medically discharged for this condition in September 1970.

Private treatment records from the Center for Mental Health show that the Veteran was seen for complaints of depression beginning in May 1984 and continuing through August 1984.  In a May 1984 intake summary, it was noted that he had experienced several sources of recent stress in his life, and his feelings of being "scared" and "depressed" that brought him to seek treatment began approximately five months prior.  The Veteran reported that he had received counseling during service and had been diagnosed as "manic depressive."  The diagnosis was major depression, recurrent.  The psychologist noted that the Veteran's reported history of "manic depressive" illness coincided with the time period related to his increased alcohol and drug use, and as a result, the Veteran's verbal history might be confounded.

Private treatment records from the Neuse Center show that the Veteran was initially seen for complaints of feeling down and somewhat hopeless in response to life stressors beginning in March 1989.  In the March 1989 initial mental health report, the Veteran indicated that these stressors included health problems, financial difficulties, and family issues, and the feelings started approximately three months prior.  He was initially provided two diagnoses: (1) adjustment disorder with depressed mood, rule out major depression, recurrent without psychotic features; and (2) some schizoid personality features.  A December 1989 treatment record notes a diagnosis of major depression, recurrent dysthymia.  These records show continuing treatment, somewhat intermittent in nature, of recurrent major depression through August 2003.

The Veteran first established medical treatment with VA in May 2003 and began VA mental health treatment in December 2004.  The VA treatment records show continued treatment for depression, variously diagnosed as depressive disorder NOS, major depressive disorder, recurrent, and dysthymia.  Treatment was ongoing through July 2012, the most recent VA treatment records, located in the Virtual VA claims file.

The Veteran also sought review of his medical records by a private psychologist, Dr. G.  In a letter dated in April 2011, Dr. G. indicated that he reviewed the Veteran's military records relating to flatfeet, but he saw no reference to psychiatric or mental health issues.  His documented mental history report noted the Veteran's history of treatment for depression at the Neuse Center, in which records discussed a history of treatment for depression during military service.  Dr. G indicated that he did not have information that refers to the etiology of the Veteran's depression, but noted that the only thing he could state with certainly was that the Veteran "did suffer from depression symptoms while in the military and those symptoms were treated for many years after his discharge . . . . [The Veteran] reported that he continues to suffer from depression symptoms."

The Veteran was afforded a VA examination in October 2011.  The examiner reviewed the claims file and solicited history from the Veteran.  The diagnoses were depression and personality disorder, NOS with schizoid features.  The examiner opined that it is less likely than not that the Veteran's depression had its onset in service, is related to the Veteran's in-service psychiatric symptoms, or is otherwise the result of a disease or injury in service.  The examiner noted the onset of some mental symptoms during service in 1968, including depressed mood and oversleeping, finding that such symptoms were brief (less than four weeks) and consistent with an adjustment disorder.  The examiner found that the Veteran's presentation at that time was more likely than not as a result of personality disorder and difficulty coping with stress and noted that the Veteran was able to function in the military for the next 2-3 years without apparent difficulty.  The examiner also stated that the Veteran has had episodic severe depression since 1983 triggered by family stress, which is not likely to be a result of his military service.

The Board notes that Dr. G's private medical report can be viewed as contrasting to that of the VA examiner.  While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this case, the Board finds that, although both reports are competent and credible, the VA examiner's opinion is more probative than the report of Dr. G.  In this regard, the Board notes that, although Dr. G's report was based on a review of the Veteran's claims file, the record does not reflect that Dr. G personally examined the Veteran or presented a diagnosis based on an examination.  In contrast, the VA examiner's opinion was based on both a review of the claims file and an examination of the Veteran, in which the examiner solicited history from the Veteran.  The VA examiner provided a diagnosis of depression.  The Board also notes that Dr. G's report provides an inconsistent report of the Veteran's mental health history.  Specifically, Dr. G. stated that he did not see any "reference to psychiatric or mental health issues, such as depression or anxiety" in the Veteran's military records but later states that the "only thing that [he] can say for certain, in reviewing [the Veteran's] records, is that he did suffer from depression symptoms while in the military . . . ."  This conclusion, possibly based on Dr. G's review of other mental health treatment summaries in the claims file, is inconsistent with the service treatment records, which show in-service reports of psychiatric symptoms.  Based on these considerations, Dr. G's report is less probative evidence than the VA examiner's report.  In sum, the VA examiner's report is based on an examination of the Veteran, in which she reviewed the claims file, solicited history from the Veteran, reported an accurate mental health history based on the entire record, provided a current diagnosis, and gave an opinion supported by a rationale.  To the extent the Veteran alleges his current diagnosis is related to his symptoms in service, the Board finds that the opinion of the VA examiner, a medical professional, is more probative than the Veteran's lay statements.  Accordingly, the Board finds the VA examiner's report the most probative medical evidence of record.

Based on the evidence of record, the Board finds that service connection is not warranted for depressive disorder.  The evidence certainly establishes that the Veteran has a currently diagnosed depressive disorder and that he experienced some psychiatric symptoms in service; however, the evidence of record indicates that the Veteran's episodic depression did not manifest until many years after service and that there is no demonstrated nexus between the depressive disorder and an in-service disease or injury.

Alternatively, viewing the record in the light most favorable to the Veteran, the Board has reviewed the record to address the argument of continuity of symptomatology.  To the extent the Veteran has alleged continuity of symptomatology of his depressive disorder from the time he left active service, the Board finds that continuity cannot be established.  The Veteran is certainly competent to report as to the symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the evidence does not establish a continuity of symptomatology in this case.

Specifically, the Veteran filed his first service connection claim, for bilateral broken foot arches, in December 1970.  His June 1990 claim was the first instance in which he requested service connection for depression, nearly twenty years after his medical discharge; the section requesting the date depression began was left blank.  The record indicates that the first documentation of depression symptoms following service is in 1984, approximately 14 years after service.  At that time, the Veteran's psychiatric symptoms were attributed to recent family-related events.  Further, in the Veteran's August 2006 written request to reopen the claim for service connection for a depressive disorder, the Veteran indicated that following active duty, his treatment for depression was "off and on."  This probative evidence weighs against a finding of continuity of symptomatology following service.  As such, all elements of service connection cannot be met, and the claim must be denied.  Coburn, supra.
After a review of the entire record, the Board concludes that the preponderance of the evidence is against a finding for service connection for a depressive disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection - Personality Disorder

In the October 2011 VA examination, the examiner diagnosed the Veteran with personality disorder, NOS (not otherwise specified) with schizoid features.  Additionally, a review of the record indicates that a March 1989 Neuse Center mental health intake report noted a diagnosis of some schizoid personality features.  The service connection claim for personality disorder was not specifically raised by the Veteran; however, the issue was adjudicated by the RO in the most recent July 2012 supplemental statement of the case following the diagnosis in the October 2011 VA examination.

In the VA examination report, the examiner opined that the current personality disorder diagnosis is more likely than not a continuation of symptoms documented during service (i.e., personality disorder is more likely than not related to the Veteran's in-service psychiatric symptoms).  She also noted that the Veteran's presentation during service was more likely than not as a result of personality disorder and difficulty coping with stress, adding that personality disorders are chronic and persisting by definition, marked by maladaptive responses to stress.

Personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection may be granted, in limited circumstances, for a resultant disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, the VA examiner diagnosed the Veteran with both depression and personality disorder but found that the depression was not related to service.  The evidence of record does not reflect any other superimposed disease or injury during service.  In the absence of a superimposed disease or injury, service connection for a personality disorder is precluded by law.  As such, the claim of entitlement to service connection for a personality disorder must be denied.

After a review of the entire record, for the above reasons, the Board concludes that the preponderance of the evidence is against a finding for service connection for a personality disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a depressive disorder is denied.

Entitlement to service connection for a personality disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


